 
Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 25, 2011, by and among OCZ Technology Group, Inc., a Delaware
corporation (the “Company”), and the sellers signatory hereto (each, a “Seller”
and collectively, the “Sellers”).
 
This Agreement is made pursuant to the Share Purchase Agreement, dated as of the
date hereof by and among the Company, Indilinx Co., Ltd., the Sellers and the
Seller Representative set forth therein (the “Purchase Agreement”).
 
The Company and the Sellers hereby agree as follows:
 
 
1.
Certain Definitions.  Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement shall have the meanings given such
terms in the Purchase Agreement.  As used in this Agreement, the following terms
shall have the following meanings:

 
“Acquired Securities” means the shares of the Common Stock issued as the
Consideration.
 
“Advice” shall have the meaning set forth in Section 7(c).
 
“Common Stock” means the common stock of the Company, par value $0.0025 per
share.
 
“Effectiveness Date” means, with respect to the initial Registration Statement
required to be filed hereunder, the 90th calendar day following the Filing Date,
or the 120th calendar day in the case of any review by the SEC of the initial
Registration Statement, and, with respect to any additional Registration
Statements which may be required pursuant to Section 3(c),, the 90th calendar
day following the date on which the Company first knows, or reasonably should
have known, that such additional Registration Statement is required hereunder;
provided, however, in the event the Company is notified by the SEC that one of
the above Registration Statements will not be reviewed or is no longer subject
to further review and comments, the Effectiveness Date as to such Registration
Statement shall be the fifth Business Day following the date on which the
Company is so notified if such date precedes the dates required above.
 
“Filing Date” means, with respect to the initial Registration Statement required
hereunder, the 30th calendar day following the Closing Date, and, with respect
to any additional Registration Statements which may be required pursuant to
Section 3(c), the 30th day following the date on which the Company first knows,
or reasonably should have known, that such additional Registration Statement is
required hereunder.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
 
 

--------------------------------------------------------------------------------

 
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Registrable Securities” means all of (i) the Acquired Securities and (ii) the
shares of Common Stock issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
foregoing.
 
“Registration Statement” means the registration statements required to be filed
hereunder and any additional registration statements contemplated by Section
3(c), including (in each case) the Prospectus, amendments and supplements to
such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.
 
“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same purpose and effect as
such Rule.
 
“Rule 424” means Rule 424 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same purpose and effect as
such Rule.
 
 
2.
Shelf Registration.

 
A.           On or prior to each Filing Date, the Company shall prepare and file
with the SEC a Registration Statement covering the resale of the Registrable
Securities as would permit or facilitate the resale and distribution of all the
Registrable Securities in the manner reasonably requested by the Holders.  The
Registration Statement shall be on Form S-1 (or such other form available to the
Company) and shall contain (unless otherwise directed by the Holders)
substantially the “Plan of Distribution” attached hereto as Annex A.  The
Company shall have the right, in its sole and exclusive discretion, to require
all Holders to sell the Registrable Securities through a registered
broker-dealer designated by the Company and reasonably acceptable to a majority
in interest of the Holders, at a price agreed upon by such Holders, which
broker-dealer shall have reasonable discretion to distribute the Registrable
Securities in an orderly manner that minimizes adverse impacts on future sales
and prices of the Common Stock.  Subject to the terms of this Agreement, the
Company shall use its commercially reasonable efforts to cause a Registration
Statement to be declared effective under the Securities Act as promptly as
possible after the filing thereof, and shall use its commercially reasonable
efforts to keep such Registration Statement continuously effective under the
Securities Act until all Registrable Securities covered by such Registration
Statement have been sold or may be sold pursuant to Rule 144 as determined by
counsel to the Company pursuant to a written opinion letter to such effect,
addressed and acceptable to the Company’s transfer agent and the affected
Holders, but in no event more than three (3) years from the Closing Date (the
“Effectiveness Period”).  The Company shall telephonically request effectiveness
of a Registration Statement as of 5:00 pm Eastern Time on a Business Day.  The
Company shall notify the Holders via facsimile or other electronic transmission
of the effectiveness of a Registration Statement as soon as reasonably
practicable on the same Business Day that the Company telephonically confirms
effectiveness with the SEC.
 
 
2

--------------------------------------------------------------------------------

 
 
B.           Notwithstanding anything to the contrary in this Agreement, in the
event the staff of the SEC (the “Staff”) or the SEC seeks to characterize any
offering pursuant to a Registration Statement filed pursuant to this Agreement
as constituting an offering of securities by or on behalf of the Company such
that Rule 415 is not available to the Company to register the resale of such
Registrable Securities and as a result the Staff or the SEC does not permit such
Registration Statement to become effective and used for resales in a manner that
permits the continuous resale at the market by the Holders participating therein
(or as otherwise may be acceptable to each Holder) without being named therein
as an “underwriter,” then, upon notice to the Holders, the Company shall reduce
the number of shares to be included in such Registration Statement by all
Holders until such time as the Staff and the SEC shall so permit such
Registration Statement to become effective as aforesaid.  In making such
reduction, the Company shall reduce the number of Registrable Securities to be
included by all Holders on a pro rata basis (based upon the number of
Registrable Securities otherwise required to be included for each Holder) unless
the inclusion of shares by a particular Holder or a particular set of Holders
results in the Staff or the SEC’s taking the position that the inclusion of such
Registrable Securities by such Holders would constitute a registration “by or on
behalf of the Company,” in which event the shares held by such Holder or set of
Holders shall be the only shares subject to reduction (and if by a set of
Holders on a pro rata basis by such Holders or on such other basis as would
result in the exclusion of the least number of shares by all such Holders).  In
addition, in the event that the Staff or the SEC requires any Holder seeking to
sell securities under a Registration Statement filed pursuant to this Agreement
to be specifically identified as an “underwriter” (an “Underwriter
Identification”) in order to permit such Registration Statement to become
effective, and such Holder does not consent to being so named as an underwriter
in such Registration Statement, then, in each such case, the Company shall
reduce the total number of Registrable Securities to be registered on behalf of
such Holder, until such time as the Staff or the SEC does not require such
Underwriter Identification or until such Holder accepts such Underwriter
Identification and the manner thereof.  In the event of any reduction in
Registrable Securities pursuant to this Section 2(b) (such Registrable
Securities, the “SEC Non-Registrable Securities”), if requested by a Holder
holding Registrable Securities that were so excluded from such registration, the
Company shall use its commercially reasonable efforts to cause such SEC
Non-Registrable Securities to be registered to the greatest extent and at the
earliest opportunity practicable and in any event not later than 90 days after
the earliest practicable date permitted under applicable guidance of the SEC and
the Staff (and shall use its commercially reasonable efforts to effect
additional registrations of SEC Non-Registrable Securities until all such
securities have been included in additional Registration Statements).  In
addition, at the request of a majority in interest of the Holders of SEC
Non-Registrable Securities, the Company agrees to engage a registered
broker-dealer reasonably satisfactory to such Holders to effectuate a private
resale of SEC Non-Registrable Securities as soon as reasonably practicable, to
the maximum extent permitted by applicable law.
 
C.           Notwithstanding anything to the contrary in this Agreement, a
Holder shall have the right to require the Company to exclude all or any portion
of such Holder’s Registrable Securities from any Registration Statement, by
written notice to the Company upon such Holder’s reasonable belief that (i)
inclusion of such Registrable Securities in the Registration Statement could
subject such Holder to underwriter liability, or (ii) the SEC or the Staff will
impose restrictions and terms on the disposition of such Registrable Securities
that are materially inconsistent with the Plan of Distribution attached hereto
as Annex A.  In such event, the Company shall be required to file a new
registration statement for such excluded shares in accordance with Section 2(b).
 
 
3

--------------------------------------------------------------------------------

 
 
D.           If:  (i) a Registration Statement is not filed on or prior to its
Filing Date, or (ii) the Company fails to use commercially reasonable efforts to
cause a Registration Statement to be declared effective by the SEC by its
Effectiveness Date (any such failure or breach being referred to as an “Event,”
and the date on which such Event occurs, the “Event Date”), then in addition to
any other rights the Holders may have hereunder or under applicable law, on each
such Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each Holder an amount in cash, as
partial liquidated damages and not as a penalty, equal to 1.0% of the aggregate
purchase price paid by such Holder pursuant to the Purchase Agreement for any
Acquired Securities then held by such Holder (other than SEC Non-Registrable
Securities); provided, however, that the Company shall not incur liquidated
damages under this Section 2(d) if such Event occurs after the expiration of the
Effectiveness Period; provided, further, that the Company shall not incur
liquidated damages under this Section 2(d) in excess of 6% of the aggregate
purchase price paid by any Holder pursuant to the Purchase Agreement for any
Acquired Securities (other than SEC Non-Registrable Securities) then held by
such Holder.  Notwithstanding anything to the contrary in this paragraph (d), if
(I) any Event shall have occurred, (II) on or prior to the applicable Event
Date, the Company shall have exercised its rights under Section 3(h) hereof and
(III) the postponement or suspension permitted pursuant to such Section 3(h)
shall remain effective as of such applicable Event Date, then the applicable
Event Date shall be deemed instead to occur on the Business Day following the
termination of such postponement or suspension.  Notwithstanding the foregoing,
the Company shall not be obligated to pay liquidated damages for a delay or
suspension of effectiveness as a result of the suspension provided in Section
3(h) or as the result of the occurrence of any event or the passage of time
described in Section 3(c)(v) that occurs prior to the Effectiveness
Date.  Notwithstanding anything to the contrary in this Agreement, in the event
that the SEC or the Staff (whether by means of a comment letter provided by the
SEC or the Staff relating to the Registration Statement or otherwise) makes a
determination that the registration of the Registrable Securities under the
Registration Statement may not be appropriately characterized as secondary
offerings that are eligible to be made on a shelf basis under Rule 415 or that
one or more of the Holders should be named as an underwriter therein, then the
failure to comply with Section 2(a) with respect to such SEC Non-Registrable
Securities shall not be deemed to be an Event.
 
 
3.
Registration Procedures.  In connection with the Company’s registration
obligations hereunder:

 
A.      Each Holder agrees to furnish to the Company a completed Registration
Statement Questionnaire, as of a date not less than two (2) Business Days prior
to the Filing Date or by the end of the third (3rd) Business Day following the
date on which such Holder receives a written request therefor.
 
E.           The Company shall (i) prepare and file with the SEC such
amendments, including post-effective amendments, to a Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep a
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement
(subject to the terms of this Agreement), and as so supplemented or amended to
be filed pursuant to Rule 424; (iii) respond as promptly as reasonably
practicable to any comments received from the SEC with respect to a Registration
Statement or any amendment thereto.
 
 
4

--------------------------------------------------------------------------------

 
 
F.           The Company shall notify the Holders of Registrable Securities to
be sold (which notice shall, pursuant to clauses (ii) through (vi) hereof, be
accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made) as promptly as reasonably practicable and on
the same Business Day and (if requested by any such Person) confirm such notice
in writing as promptly as reasonably practicable and no later than one (1)
Business Day following the day (i) (A) when the SEC notifies the Company whether
there will be a “review” of such Registration Statement and whenever the SEC
comments in writing on such Registration Statement; and (B) with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the SEC or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information; (iii) of the issuance by the SEC or
any other federal or state governmental authority of any stop order suspending
the effectiveness of a Registration Statement covering any or all of the
Registrable Securities or the initiation of any Proceedings for that purpose;
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction within the United States, or
the initiation or threatening of any Proceeding for such purpose; (v) of the
occurrence of any event or passage of time that makes the financial statements
included in a Registration Statement ineligible for inclusion therein or any
statement made in a Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to a Registration Statement,
Prospectus or other documents so that, in the case of a Registration Statement
or the Prospectus, as the case may be, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (vi) the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus; provided that
any and all of such information shall remain confidential to each Holder until
such information otherwise becomes public, unless disclosure by a Holder is
required by law; provided, further, that the Company’s filing with the SEC of a
current report on Form 8-K containing the disclosure required under Item 4.02 of
Form 8-K shall satisfy the notices provisions of this Section 3(c) with respect
to clause (v) above.
 
G.           The Company shall furnish to each Holder, without charge, at least
one conformed or electronic copy of each such Registration Statement and each
amendment thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference to the extent
requested by such Person, and all exhibits to the extent requested by such
Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the SEC.
 
H.           The Company shall promptly deliver to each Holder, without charge,
as many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request in connection with resales by the Holder of Registrable
Securities.  Subject to the terms of this Agreement, the Company hereby consents
to the use of such Prospectus and each amendment or supplement thereto by each
of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto, except after the giving on any notice pursuant to Section
3(c).
 
 
5

--------------------------------------------------------------------------------

 
 
I.            Prior to any resale of Registrable Securities by a Holder, the
Company shall use its commercially reasonable efforts to register or qualify or
cooperate with the selling Holders in connection with the registration or
qualification (or exemption from the Registration or qualification) of such
Registrable Securities for the resale by the Holder under the securities or Blue
Sky laws of such jurisdictions within the United States as any Holder reasonably
requests in writing, to keep each registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary to enable the disposition in such
jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, subject
the Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.
 
J.            If requested by the Holders, the Company shall cooperate with the
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
a Registration Statement, which certificates shall be free, to the extent
permitted by the Purchase Agreement, of all restrictive legends, and to enable
such Registrable Securities to be in such denominations and registered in such
names as any such Holders may request.
 
K.           Upon the occurrence of any event contemplated by this Section 3, as
promptly as reasonably practicable, and subject to applicable fiduciary duties
in light of any adverse consequences to the Company and its stockholders of the
premature disclosure of such event, the Company shall prepare a supplement or
amendment, including a post-effective amendment, to a Registration Statement or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  If the Company notifies the Holders in accordance with clauses
(ii) through (vi) of Section 3(c) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus.  The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is reasonably practicable.  The Company shall be entitled to
exercise its right under this Section 3(h) to suspend the availability of a
Registration Statement and Prospectus for a period of 30 days or such longer
period as is reasonable in the circumstances.
 
L.            The Company shall comply with all applicable rules and regulations
of the SEC.
 
M.          The Company may require each selling Holder to furnish to the
Company a certified statement as to the number of shares of Common Stock
beneficially owned by such Holder, the person thereof that has voting and
dispositive control over the Acquired Securities, and any other information
reasonably necessary to respond to SEC comments or make discoveries in any
Registration Statement true and not misleading.  During any periods that the
Company is unable to meet its obligations hereunder with respect to the
registration of the Registrable Securities solely because any Holder fails to
furnish such information within three (3) Business Days of the Company’s
request, any liquidated damages that are accruing at such time shall be tolled
and any Event that may otherwise occur solely because of such delay shall be
suspended, until such information is delivered to the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
4.      Registration Expenses.  All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement.  The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the NASDAQ Capital Market or other market or exchange
on which the Common Stock is then listed or quoted for trading, and (B) in
compliance with applicable state securities or Blue Sky laws reasonably agreed
to by the Company in writing (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the holders of a majority of the Registrable Securities included in a
Registration Statement), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement.  In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder.  In no
event shall the Company be responsible for any broker or similar commissions or
any legal fees or other costs of the Holders.
 
 
5.
Indemnification

 
A.     Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, brokers (including brokers who offer and sell
Registrable Securities as principal as a result of a pledge or any failure to
perform under a margin call of Common Stock), investment advisors and employees
of each of them, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable attorneys’ fees) and expenses (collectively, “Losses”), as incurred,
arising out of or relating to any untrue statement of a material fact contained
in a Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission of a material fact required to be stated therein
or necessary to make the statements therein (in the case of any Prospectus or
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading, except to the extent, but only to the
extent, that (i) such untrue statements or omissions are based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use therein, or to the extent that such information relates
to such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or (ii) in the case of
an occurrence of an event of the type specified in Section 3(c)(ii)-(vi), the
use by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section
7(c).  The Company shall notify the Holders promptly of the institution, threat
or assertion of any Proceeding arising from or in connection with the
transactions contemplated by this Agreement of which the Company is aware.
 
 
7

--------------------------------------------------------------------------------

 
 
N.           Indemnification by Holders.  Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: (x) such Holder’s
failure to comply with the prospectus delivery requirements of the Securities
Act or (y) any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus, or any form of prospectus, or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading (i) to the extent, but only to the extent, that such untrue statement
or omission is contained in any information so furnished in writing by such
Holder to the Company specifically for inclusion in such Registration Statement
or such Prospectus or (ii) to the extent that (1) such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement (it being understood that the
Holder has approved Annex A hereto for this purpose), such Prospectus or such
form of Prospectus or in any amendment or supplement thereto or (2) in the case
of an occurrence of an event of the type specified in Section 3(c)(ii)-(vi), the
use by such Holder of an outdated or defective Prospectus after such Holder’s
receipt of written notice that the Prospectus is outdated or defective and prior
to the receipt by such Holder of the Advice contemplated in Section 7(c).  In no
event shall the liability of any selling Holder hereunder be greater in amount
than the dollar amount of the net proceeds received by such Holder upon the sale
of the Registrable Securities giving rise to such indemnification obligation.
 
O.           Conduct of Indemnification Proceedings.  If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have prejudiced
the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed to assume the defense of
such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall reasonably believe
that a material conflict of interest is likely to exist if the same counsel were
to represent such Indemnified Party and the Indemnifying Party (in which case,
if such Indemnified Party notifies the Indemnifying Party in writing that it
elects to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
the reasonable fees and expenses of one separate counsel shall be at the expense
of the Indemnifying Party).  The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
 
 
8

--------------------------------------------------------------------------------

 
 
Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section after prior written consent of the
Indemnifying Party) shall be paid to the Indemnified Party, as incurred, within
ten Business Days of written notice thereof to the Indemnifying Party; provided,
that the Indemnified Party shall promptly reimburse the Indemnifying Party for
that portion of such fees and expenses applicable to such actions for which such
Indemnified Party is not entitled to indemnification hereunder, determined based
upon the relative faults of the parties.
 
P.           Contribution.  If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission, except in
the case of fraud by such Holder.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
 
9

--------------------------------------------------------------------------------

 
 
6.      Piggyback Registration.  If the Company at any time after the date
hereof proposes to file a registration statement under the Securities Act
registering shares of its Common Stock for the account of the Company the
Company will provide written notice to the Holder at least twenty (20) days
prior to the anticipated filing date of its intention to file such registration
statement.  If within ten (10) days after receipt of such notice the Holder
provides a written request to the Company specifying the Registrable Securities
that the Holder requests be included in the registration statement, the Company
will use commercially reasonable efforts to include in the registration
statement the Securities so requested by the Holder.  For the avoidance of any
doubt, even if a Holder decides not to include all its Registrable Securities in
any registration statement thereafter filed by the Company, such Holder shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement(s) filed by the Company under the
Securities Act registering shares of its Common Stock for the account of the
Company.  Notwithstanding the foregoing, (i) the notice and registration rights
of this section shall not apply to any registration statement on Form S-4, Form
S-8, or any similar form or to any initial public offering of Common Stock, (ii)
the Company may at any time prior to the effective date of the registration
statement determine for any reason not to register or to delay registration of
such securities after prior notice to the Holder, and (iii) in an underwritten
offering, if any underwriter advises the Company that, in its opinion, the
number of securities requested to be included in such registration exceeds the
number that can be sold in such offering, the Company may exclude from the
registration statement any or all of the Registrable Securities after prior
notice to the Holder.  The notice and registration rights set forth in this
Section shall expire and be of no further force and effect on the earlier of (x)
the inclusion in any effective registration statement of all of the Registrable
Securities, (y) the date on which all of the Registrable Securities may be sold
pursuant to Rule 144 under the Securities Act, or (z) the three-year anniversary
of the date hereof.
 
 
7.
Miscellaneous

 
A.      Remedies.  In the event of a breach by the Company or by a Holder, of
any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
Q.           Compliance.  Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to a Registration
Statement.
 
R.           Discontinued Disposition.  Each Holder agrees by its acquisition of
such Registrable Securities that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Section 3(c), such Holder
will forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company will use its commercially reasonable efforts to ensure that the use of
the Prospectus may be resumed within 30 Business Days from the Holder’s receipt
of the Advice.
 
S.           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and each Holder of the then outstanding Registrable Securities.  Notwithstanding
the foregoing, a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of Holders and that
does not directly or indirectly affect the rights of other Holders may be given
by Holders of all of the Registrable Securities to which such waiver or consent
relates.
 
 
10

--------------------------------------------------------------------------------

 
 
T.           Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.
 
U.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder.  The Company may not
assign its rights or obligations hereunder without the prior written consent of
a majority in interest of the Holders of the then-outstanding Registrable
Securities.  Each Holder may assign their respective rights hereunder in the
manner and to the Persons as permitted under the Purchase Agreement.
 
V.           Execution and Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile or other
electronic transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile or other electronic
signature were the original thereof.
 
W.          Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined with the
provisions of the Purchase Agreement.
 
X.           Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
 
Y.           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
Z.           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
*************************

 
[Signature pages follow.]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 
OCZ TECHNOLOGY GROUP, INC.
     
By:
/s/ Arthur F. Knapp
     
Name:  Arthur F. Knapp
   
Title:   Chief Financial Officer



[SIGNATURE PAGES OF SELLERS FOLLOW]
 
 
12

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE OF SELLERS TO
OCZ TECHNOLOGY GROUP, INC.
REGISTRATION RIGHTS AGREEMENT
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


Name of Seller:
   

 
Signature of Authorized Signatory:
     
Name:
     
Title:
   

 
[SIGNATURE PAGES CONTINUE]
 
 
13

--------------------------------------------------------------------------------

 
 
ANNEX A
 
Plan of Distribution
 
Each Selling Stockholder (the “Selling Stockholders”) of the common stock
(“Common Stock”) of OCZ Technology Group, Inc., a Delaware corporation (the
“Company”) and any of their pledgees, assignees and successors-in-interest may,
from time to time, sell any or all of their shares of Common Stock included in
this prospectus on the NASDAQ Capital Market or any other stock exchange, market
or trading facility on which the shares are traded or in private
transactions.  These sales may be at fixed or negotiated prices.  A Selling
Stockholder may use any one or more of the following methods when selling
shares:
 
 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
 
·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

 
 
·
privately negotiated transactions;

 
 
·
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 
 
·
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 
 
·
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 
 
·
a combination of any such methods of sale; or

 
 
·
any other method permitted pursuant to applicable law.

 
However, the Company has the right, in its sole and exclusive discretion, to
require all Holders to sell the Registrable Securities through a registered
broker-dealer designated by the Company, which broker-dealer shall have
reasonable discretion to distribute the Registrable Securities in an orderly
manner that minimizes adverse impacts on future sales and prices of the Common
Stock.
 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with NASD Rule 2440 of the Financial Industry Regulatory Authority
(“FINRA”); and in the case of a principal transaction a markup or markdown in
compliance with FINRA’s NASD IM-2440.
 
 
1

--------------------------------------------------------------------------------

 
 
In connection with the sale of the Common Stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
Common Stock in the course of hedging the positions they assume.  The Selling
Stockholders may also sell shares of the Common Stock short and deliver these
securities to close out their short positions, or loan or pledge the Common
Stock to broker-dealers that in turn may sell these securities.  The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions for the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
The Selling Stockholders and any broker dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock.
 
The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares, including SEC filing fees.  The
Company has agreed to indemnify the Selling Stockholders against certain losses,
claims, damages and liabilities, including liabilities under the Securities Act.
 
Selling Stockholders may be deemed to be “underwriters” within the meaning of
the Securities Act and have advised the Company that they will comply with
applicable prospectus delivery requirements of the Securities Act.  In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus.  Each Selling Stockholder has advised the Company that they
have not entered into any written or oral agreements, understandings or
arrangements with any underwriter or broker-dealer regarding the sale of the
shares registered hereunder.  There is no underwriter or coordinating broker
acting in connection with the proposed sale of the shares registered hereunder
by the Selling Stockholders.
 
The Company agreed to keep this prospectus effective until the earlier of (i)
the date on which the shares may be resold by the Selling Stockholders without
registration and without regard to any volume limitations by reason of Rule 144
under the Securities Act or any other rule of similar effect; (ii) all of the
shares have been sold pursuant to the prospectus or Rule 144 under the
Securities Act or any other rule of similar effect; or (iii) three (3) years
from March25, 2011.  The shares registered hereunder will be sold only through
registered or licensed brokers or dealers if required under applicable state
securities laws.  In addition, in certain states, such shares may not be sold
unless they have been registered or qualified for sale in the applicable state
or an exemption from the registration or qualification requirement is available
and is complied with.
 
 
2

--------------------------------------------------------------------------------

 
 
Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the shares registered hereunder may not
simultaneously engage in market making activities with respect to the Common
Stock for the applicable restricted period, as defined in Regulation M, prior to
the commencement of the distribution.  In addition, the Selling Stockholders
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of shares of the Common Stock by the Selling Stockholders or
any other person.  The Company will make copies of this prospectus available to
the Selling Stockholders and have informed them of the need to deliver a copy of
this prospectus to each purchaser at or prior to the time of the sale, except
where there is an exemption from such delivery requirements under applicable
securities laws.


 
3

--------------------------------------------------------------------------------

 
 